        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 1 of 21
                                                                                               1



                      US DISTRICT COURT FOR MASSACHUSETTS


Dr. SHIVA AYYADURAI, )
                 Plaintiff,  )                     Case No. 1:20-CV-12080-MLW
                             )
                 v.          )
                             )
WILLIAM F. GALVIN,           )
in his official capacity as  )
Secretary of State,          )
CHARLES D. BAKER             )
in his official capacity as  )
Governor of Massachusetts, )
                 Defendants. )


MEMORANDUM IN SUPPORT OF A MOTION FOR A PRELIMINARY INJUNCTION
     ORDERING DECERTIFICATION OF THE 2020 U.S. SENATE RACE

             THE EXTRAORDINARY RELIEF OF DECERTIFICATION
     AS WELL AS AN ORDER REQUIRING A HAND-COUNT OF PAPER BALLOTS
                     IS CONSTITUTIONALLY REQUIRED

       Plaintiff Dr. Shiva Ayyadurai (“Dr. Shiva”) presents un-rebutted mathematical evidence

demonstrating that computer algorithms for weighting votes were used in the 2020 U.S. Senate

Republican primary to debase – dilute – the vote of both Dr. Shiva and every person who voted

for him such that they were turned into 2/3rds of a person. This extraordinary violation of the

Equal Protection Clause as applied to the states via the 14th Amendment, which guarantees

“One Person, One Vote,” demands extraordinary relief from this court. Plaintiff therefore

seeks an order to decertify the 2020 U.S. Senate race as well as a transparent hand count of the

paper ballots cast in the 2020 U.S. Senate primary race.        Defendant William F. Galvin

(“Galvin”), the Secretary of State for Massachusetts, intentionally employed computer

algorithms to manufacture fraudulent results, which Defendant Charles D. Baker (“Baker”), the

Governor of Massachusetts, certified, though he had ample notice that the results were



                                               1
         Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 2 of 21
                                                                                                  2



unverifiable. Defendant Galvin destroyed all digital ballot images in order to block a quick and

easy way to confirm the use of computer algorithms. The only way now to ascertain voters’

choice is a hand count of the paper ballots cast. Only this remedy will restore the credibility of

the election, and assure adherence to the principle of “One Person, One Vote.”

        Secretary William Francis Galvin has been sued in his official capacity under the

exception carved out by the Court for prospective injunctive relief under Ex parte Young, 209

U.S. 123 (1908).

        The court must weigh four factors when deciding whether to grant injunctive relief:

        (1) The likelihood of success on the merits;

        (2) The potential for the movant to be irreparably harmed by denial of the relief;

        (3) The balance of the movant’s hardship if relief is denied versus the nonmovant’s

hardship if relief is granted; and,

        (4) The effect that granting relief will have on the public interest.



        Phillip Morris, Inc. v. Harshbarger, 159 F.3d 670, 674 (1st Cir., 1998), Monsanto v.

Geertson, 561 U.S. 139 (2010), Trump v. Hawaii, 585 U.S. ___ (2018), Arborjet, Inc. v.

Rainbow Treecare, 794 F.3d 168 (1st Cir. 2015), Planned Parenthood League v. Bellotti, 641

F.2d 1006 (1st Cir. 1981)

        These factors are easily met in this action.


1       Likelihood of success on the merits favors the Plaintiff

The facts of this case demonstrate that the Plaintiff here has a great likelihood of success on the

merits. Plaintiff provides this court a sworn affidavit detailing mathematical analysis that proves

Galvin’s declared numbers for the September 2020 Republican primary race may be achieved


                                                   2
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 3 of 21
                                                                                                       3



only if votes for the Plaintiff were multiplied by 0.666 and votes for his opponent were

multiplied by 1.22. There is a One-in-100,000 chance that Galvin’s declared numbers were the

natural random organic result without the use of a computer algorithm to alter the voters’ choice.

Part of the mathematical data from the affidavit is summarized below.

       First is a histogram chart of votes for the Plaintiff across all precincts in Suffolk County.




       Each “Bin” on the x-axis indicates the number of votes. The y-axis is used to denote,

using the height of the bar, the number of precincts that contain that many number of votes. So,

by way of example, the bin denoted with “3” on the x-axis, with a bar with a height of

approximately 27, indicates there are 27 precincts in Suffolk County in which Plaintiff received

3 votes each.




                                                 3
         Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 4 of 21
                                                                                                       4



        The table chart below highlights each incidence of “High-Low” pairs for the first 22 bins

for votes cast for the Plaintiff by precinct in Suffolk County. Note, there are 9 such pairs, out of

a total of 11 possible.




        This is the corresponding histogram chart and table for Plaintiff’s primary race opponent,

Kevin O’Connor:




                                                  4
         Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 5 of 21
                                                                                                  5



        The corresponding table is as follows:




        In Kevin O’Connor’s histogram and corresponding table chart, the incidence of “High-

Low” pairs is much less pronounced, and the distribution is far more random than in the

distribution of votes cast for the Plaintiff.

        The question herein is how likely is it that Plaintiff’s vote count in Suffolk County could

generate 9 or more “High-Low” pairs for the first 22 bins in the histogram, assuming the

reported results are fair and unbiased. To answer this question, Plaintiff modeled vote counts by

precinct and candidate using a binomial distribution – of 298 precincts x 2 candidates for 596

total distributions. This was used to produce a stochastic model that then ran 100,000 iterations

for Suffolk County. To calibrate the model, Plaintiff compared the average vote results – from

the simulation - across those 100,000 iterations for the Republican Primary – with the results for

the Republican Primary reported by Secretary Galvin. The reported results for the actual vote for

Suffolk County are 10,596. The average vote results from Plaintiff’s simulation are 10,597. The

two results were near the same, demonstrating that the model is accurate.




                                                 5
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 6 of 21
                                                                                                   6



       These results are summarized in the top part of the table chart below:




       The bottom part of the table chart above shows the modeled incidence of “High-Low”

pairs for the first 22 bins in the histogram representing reported votes for the Plaintiff. Based on

these results, the appearance of 9 or more “High-Low” pairs in the histogram is fairly rare,

occurring only 161 times in 100,000 iterations, or approximately 0.16% of the time. Stated

differently, 9 or more “High-Low” pairs should appear in bins 1-22 of the histogram only once

in every 621 elections! These results could be refined a bit by increasing the number of

iterations to 250,000 or 500,000, but the overall “message” would not change.

       However, in addition to the rare and anomalous stream of “High-Low” pairs in the

reported vote results for the Plaintiff, what is even more non-random is the fact that the


                                                 6
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 7 of 21
                                                                                                   7



occurrence of “High-Low” pairs in the frequency distribution was 1.50 or greater. For example,

if one considers the first “High-Low” pair in bin 1 and bin 2, the precincts counts are 26 to 10,

respectively, for a ratio of 2.6. Similarly, if we consider the next “High-Low” pair in bin 3 and

bin 4, the precinct counts are 28 to 10, respectively, for a ratio of 2.8. This anomaly is even

rarer. To calculate the probability of this anomaly, Plaintiff re-ran the stochastic model, with the

occurrence of “High-Low” pairs AND their ratios being 1.50 or greater. The model revealed that

in 100,000 iterations, there was one occurrence of 9 “High-Low” pairs having a ratio of 1.50 or

greater. This pattern, to put it simply, would occur only once in every 100,000 elections – a

probability of nearly 150 times lower than the occurrence of just “High-Low” pairs, as in the first

case analyzed.




                                                 7
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 8 of 21
                                                                                                  8



       One important observation of the reported results in Suffolk County is that the “High-

Low” pair with ratio of 1.50 or above reflects that the number of odd numbers occurs twice as

many times as even numbers. Another way of understanding this is to recognize that half of the

even numbers are redistributed into odd numbers. The only way this can be accomplished is by

multiplying votes for the Plaintiff by 0.666, as shown below. The first column is the non-

weighted (“De-Weighted”) votes. After application of the weight of 0.666 and making it a whole

integer, we are able to reproduce the reported pattern, as shown in the table below. In the case of

O’Connor, a weight of approximately 1.22 matched his reported results.




       The only way to produce a “High-Low” pair with a 1.50 or above ratio is to apply a

weight of 0.666 to every vote that Plaintiff received, and 1.22 to every vote that Kevin O’Connor

received. Mathematically, there is no other way to reproduce the reported result.

       This mathematical data remains un-rebutted to this minute. Reducing Plaintiff and all

those who voted for him to the status of 2/3rds persons violated their right to Equal Protection

and provides him with a federal cause of action via 42 U.S.C § 1983 that requires the



                                                8
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 9 of 21
                                                                                                  9



extraordinary relief of decertification from this court. The reported result must not be allowed to

stand. Reynolds v. Sims, 377 U.S. 533 (1963), Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978)

       In the graph below, the solid blue line and the solid red line, chart the cumulated vote

totals reported for Kevin O’Connor and the Plaintiff, respectively. The end points denote the

reported percentage of votes. For example, O’Connor received a reported 57.0% to Plaintiff’s

38.1%. However, given that this reported result is a Weighted result, we can now calculate the

De-Weighted result for O’Connor and the Plaintiff, which is shown as the dashed blue line and

the dashed red line, respectively.

       Once De-Weighting is performed to reverse the debasement by Galvin of votes cast for

the Plaintiff, in Suffolk County, Plaintiff would have received 52.5% and O’Connor 43.0%.




       This process is further detailed in the mathematical affidavit for all counties that used

electronic voting systems with tabulation of digital ballot images and application of Weighting

algorithms by Galvin. Franklin county, which is mostly paper-based, serves as the control for

comparison. The charts below provide a summary of the Weighted Race i.e. reported results

from Galvin versus the De-Weighted race i.e. actual results that reflect the un-debased choice of

the voters.


                                                9
       Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 10 of 21
                                                                                                 10




       As can be seen from these numbers, the average De-Weighted county results across

Massachusetts (excluding Franklin County) of 53% to 47%, closely track with the results from

Frankly County, which was 53% for Plaintiff and 46% for my O’Connor. This finding serves as

internal validation for this court, meaning when this court orders a transparent supervised hand

count of the paper ballots in all counties that used electronic voting machines, the court should

expect to find the actual result in those counties matches the result seen in Franklin County.




                                                10
       Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 11 of 21
                                                                                                      11



       It is important to note that the algorithmic intervention applies to votes cast in fully 83%

of cities and towns in Massachusetts.

       In order to prevent Galvin’s (Zuckerberg’s?) malign intent from being established as the

state’s certified election result, and the voters coerced into accepting a representative whom they

did not vote for, decertification of the 2020 US Senate race result is required as is a transparent

hand count of all the paper ballots cast, beginning with the September 2020 Republican primary

race. This remedy is unavoidable and constitutionally required. The US 1st Circuit Court of

Appeals ruled in Griffin that even a fresh primary election was necessary to ensure the binding

principle that the voters’ choice must be respected and reflected in the choice of their

representative.

       “While the "outcome" test provides a sensible guideline for determining when federal
       judicial invalidation of an election might be warranted [citations omitted], it is not a
       principle requiring mathematical certainty. In cases of outrageous racial discrimination
       some courts have chosen not to apply it at all, but to invalidate the election simply for its
       lack of integrity. . . . Here, the closeness of the election was such that, given the
       retroactive invalidation of a potentially controlling number of the votes cast, a new
       primary was warranted.” Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978)

       "The right to vote freely for the candidate of one's choice is of the essence of a
       democratic society, and any restrictions on that right strike at the heart of representative
       government." Harman v. Forssenius, 380 U.S. 528, 537 (1965)

       In our case here, the mathematical analysis reveals that a paper recount is highly likely to

lead to a “retroactive invalidation of a potentially controlling number of votes cast” in the 2020

Republican primary. A One-in-100,000 chance that Galvin’s declared result was without

intentional debasement of the weight of votes cast for the Plaintiff (and the vote cast by himself),

meets the definition of extraordinary. An extraordinary remedy is required.

       “We agree with Judge Tuttle that in debasing the weight of appellants' votes the State has
       abridged the right to vote for members of Congress guaranteed them by the United States
       Constitution, that the District Court should have entered a declaratory judgment to that
       effect, and that it was therefore error to dismiss this suit.”


                                                 11
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 12 of 21
                                                                                                   12



       Wesberry v. Sanders, 376 U.S. 1 (1964)

       No court should endorse Galvin turning U.S. citizens into 2/3rds persons. Our elections

must not be bought and paid for. That is not who we are as a country.

       Galvin intentionally set out to cover up his crime by submitting a consciously perjurious

affidavit which claimed that his legal counsel and state election director, Michelle Tassinari,

personally “confirmed” with the vendors of Imagecast and DS200 voting machines that their

scanners did not create electronic ballot images during the September 1st Republican Primary

and the November 3rd General Election. This claim is staggering, totally unbelievable and

deliberately willfully perjurious. This claim is an undeniable fraud on the court.

       “Here, even if we consider nothing but Hartford's sworn admissions, we find a
       deliberately planned and carefully executed scheme to defraud not only the Patent Office
       but the Circuit Court of Appeals...Furthermore, tampering with the administration of
       justice in the manner indisputably shown here involves far more than an injury to a single
       litigant. It is a wrong against the institutions setup to protect and safeguard the public,
       institutions in which fraud cannot complacently be tolerated consistently with the good
       order of society...The public welfare demands that the agencies of public justice be not so
       impotent that they must always be mute and helpless victims of deception and fraud.”
       Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238 (1944)

       This rearguard action by Galvin, the Annie Dookhan of elections, to actually lie under

oath to prevent a court-supervised hand count of the paper ballots, strongly supports the

conclusion that his action to debase the weight of votes cast for the Plaintiff was intentional,

discriminatory, premeditated, systemic, and not inadvertence, random, negligence or simple

human error. This, under Griffin, makes decertification and a paper count mandatory, followed

by a fresh special election.

       It is binding precedent in this circuit, Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978), that

a fresh general election is necessary to ensure the binding principle that the voters’ choice must

be respected and reflected in the choice of their representative for U.S. Senate.



                                                 12
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 13 of 21
                                                                                                        13



        “While the "outcome" test provides a sensible guideline for determining when federal
judicial invalidation of an election might be warranted [citations omitted], it is not a principle
requiring mathematical certainty. In cases of outrageous racial discrimination some courts have
chosen not to apply it at all, but to invalidate the election simply for its lack of integrity. . . .
Here, the closeness of the election was such that, given the retroactive invalidation of a
potentially controlling number of the votes cast, a new primary was warranted.”

       The 3rd Circuit ruled in its thoughtful and comprehensive decision in Marks v. Stinson,

19 F.3d 873 (3d Cir. 1994):

        “The integrity of the election process lies at the heart of any republic. The people, the
ultimate source of governmental power, delegate to their elected representatives the authority to
take measures which affect their welfare in a multitude of important ways. When a representative
exercises that authority under circumstances where the electors have no assurance that he or she
was the choice of the plurality of the electors, the legitimacy of the governmental actions taken is
suspect. Accordingly, where there is substantial wrongdoing in an election, the effects of which
are not capable of quantification but which render the apparent result an unreliable indicium of
the will of the electorate, courts have frequently declined to allow the apparent winner to
exercise the delegated power. See, e.g., Bell v. Southwell, 376 F.2d 659 (5th Cir. 1967).”

       All the Circuits as well as the US Supreme Court are united on this bedrock principle.

         “Undeniably, the Constitution of the United States protects the right of all qualified
citizens to vote, in state as well as in federal elections. A consistent line of decisions by this
Court in cases involving attempts to deny or restrict the right of suffrage has made this indelibly
clear. It has been repeatedly recognized that all qualified voters have a constitutionally protected
right to vote, Ex parte Yarbrough, 110 U.S. 651 [4 S.Ct. 152, 28 L.Ed. 274], and to have their
votes counted, United States v. Mosley, 238 U.S. 383 [35 S.Ct. 904, 59 L.Ed. 1355].”
Reynolds v. Sims, 377 U.S. 533, 554, 84 S.Ct. 1362, 1377-78, 12 L.Ed.2d 506 (1963)

       The Plaintiff has been consciously and willfully harmed by Secretary Galvin and

Governor Baker, through conscious abuse of their official status and powers, and is assured of

succeeding on the merits of his claim. The mathematical certainty of Plaintiff’s claim itself is

beyond mere argument and exceeds the required plausibility standard. Ashcroft v. Iqbal, 556

U.S. 662 (2009), Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), Iannacchino v. Ford

Motor, 451 Mass. 623 (2008)




                                                  13
         Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 14 of 21
                                                                                                 14



2        This political candidate has already been irreparably harmed

        “These voting rights are potentially violated, however, whenever an individual is sworn
in as an elected representative without a demonstration that he or she was the choice of a
plurality of the electorate. This is so because the possibility is left open that some other
candidate actually received more votes than the declared winner, which would mean that each of
the votes cast for this other candidate was ignored.” Marks, supra, citing Griffin

         That public demonstration is impossible without a hand-count of the paper ballots

because Galvin has intentionally destroyed the electronic ballot images that were used to

tabulate the electronic vote count.

         There is another vital point here that Galvin has never revealed to this court.

         Electronic voting systems are not untouched by human hands, even before any algorithm

is used to manipulate the vote count. When paper ballots are scanned in and the machine creates

a digital ballot image, the machine then triages the ballot images to determine if they are ballots

that qualify for machine processing, meaning they are complete, have marks in the expected

locations, have no marks in unexpected locations and the choice of the voter is clear. After

triaging, the machine creates two sets of ballot images: the images that are clear to the machine

and the images that need adjudication by human officials before tabulation. For example, if 100

images are created and the machine determines that 50 are clear for immediate tabulation and 50

need human adjudication, the clear 50 votes are added by the machine to the tabulation count

while the other 50 await human adjudication. This involves transferring those 50 images from

the precinct machine to the central tabulation center where the humans are, usually with a thumb

drive.

         Galvin has repeatedly asserted under oath that no images were ever created or stored,

meaning none was transferred from the machines to anywhere else in a thumb drive.




                                                  14
       Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 15 of 21
                                                                                                15



       What this then means is that ballots determined by the precinct machines to require

human adjudication were simply discarded!

       Here is a further important point about how many ballots are discarded: machines can be

programmed to discard a certain percentage of ballot images by altering the error rate. It is easy

to program machines to discard 30% of ballot images based on how the oval for a certain

candidate was filled in by the voter. Setting a low error rate would allow in more votes for a

certain candidate without human adjudication and a high error rate would let in fewer votes for a

certain candidate without human adjudication.

       Given that the Plaintiff has mathematically proved that Galvin used a computer algorithm

to manipulate the count and debase the weight of votes cast for the Plaintiff, it is mandatory to

examine the possibility that a high error rate was programmed into the machines, upon Galvin’s

orders, only for ballots that were cast for the Plaintiff, such that they were set aside for human

adjudication, which then never happened.

       Given that the MassGOP openly supported Plaintiff’s opponent in the primary in order to

present a weakling to run against Markey in the general election, it would be mendacious to

claim that GOP observers at the central tabulation site would have objected.

       The demonstrated unreliability of the declared result for the Republican primary

naturally also casts doubt on the reliability of the result for the Democratic primary and

ultimately the reliability of the 2020 U.S. Senate race. Decertification is unavoidable.

       Defendant Baker must be ordered by this court to decertify the 2020 U.S. Senate race.

Defendant Galvin must be ordered by this court, as the only remedy possible, to arrange a

transparent court-supervised hand-count of the paper ballots from the September 2020

Republican primary election.



                                                 15
       Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 16 of 21
                                                                                                   16



       No other choice passes Constitutional muster as the Plaintiff here, one of two candidates

in the Republican primary race, has already been harmed in all areas that reported an electronic

vote count and has assuredly been cheated out of an election, as have his voters.

3      Defendants Galvin and Baker face no harm from an order of decertification

       Galvin faces no harm whatsoever from being required by this court to further refrain from

abusing his office to consciously violate bedrock Constitutional principles as well as Supreme

Court rulings and 1st Circuit rulings. Galvin is already required by his oath of office to ensure a

transparent public demonstration that the certified result is a true reflection of the people’s

choice and that all votes were counted fully. Mathematical evidence is overwhelming that

without a paper ballot count that is impossible. Galvin’s pointed factual misrepresentations to

this court, including a consciously perjurious affidavit which claimed that his legal counsel and

Massachusetts State Election Director, Michelle Tassinari, “personally confirmed” with the

vendors of Imagecast and DS200 voting machines that their scanners did not create electronic

ballot images during the September 1st Republican Primary and the November 3rd General

Election, is further evidence that he is trying to keep massive algorithm fraud concealed (Nothing

to see here Your Honor, move along now). Ergo, a paper ballot count is mandatory.

       If Galvin actually cares about bedrock American principles, and that “all votes must be

counted,” he would not oppose this order at all. But he does oppose it! Again, no voluminous

briefing is required for this court to follow hornbook law.

       Galvin has intentionally lied to this court in order to obstruct justice, United States v.

Dunnigan, 507 U.S. 87 (1993), and committed a crime which violated his oath and ‘laws

applicable to his office or position.’ State Retirement Board v. Bulger, 446 Mass. 169 (2006), In

the Matter of Robert A. Griffith, 440 Mass. 500 (2003) This court may not reward a person with



                                                16
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 17 of 21
                                                                                                    17



unclean hands. Galvin’s “tampering with the administration of justice in the manner indisputably

shown here involves far more than an injury to a single litigant. It is a wrong against the

institutions setup to protect and safeguard the public, institutions in which fraud cannot

complacently be tolerated consistently with the good order of society.” Hazel-Atlas Glass Co. v.

Hartford-Empire Co., 322 U.S. 238 (1944) “Strong medicine is required to cure the Defendant's

disrespect for the law.” BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996), Zimmerman

v. Direct Fed. Credit Union, 262 F.3d 70 (1st Cir. 2000)

       The decertification order must issue. As detailed below in a separate section, two

decertifications did not harm the Governor of New Hampshire in 1974 in the Wyman-Durkin

case. One decertification now is certainly not going to harm Governor Baker in any way.

4      The requested injunction is in the public interest

It is in the public interest to uphold the rule of law and require elected officials to stop abusing

their office in order to throw an election and ignore the people’s votes. It is in the public interest

to publicly demonstrate that the certified vote count reflects the true choice of the electors.

        “The integrity of the election process lies at the heart of any republic. The people, the
ultimate source of governmental power, delegate to their elected representatives the authority to
take measures which affect their welfare in a multitude of important ways. When a representative
exercises that authority under circumstances where the electors have no assurance that he or she
was the choice of the plurality of the electors, the legitimacy of the governmental actions taken is
suspect. Accordingly, where there is substantial wrongdoing in an election, the effects of which
are not capable of quantification but which render the apparent result an unreliable indicium of
the will of the electorate, courts have frequently declined to allow the apparent winner to
exercise the delegated power.” Marks, supra, citing Griffin

       This has been required of all courts from the time of Reynolds v. Sims, 377 U.S. 533

(1963) through to Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978) and Evenwel v. Abbott, 578 U.S

__(2016)




                                                  17
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 18 of 21
                                                                                                     18



CERTIFICATION BY THE GOVERNOR IS NOT FINAL AND DOES NOT OVERRIDE THE
    PLAINTIFF’S RIGHT TO EQUAL PROTECTION UNDER THE CONSTITUTION

Galvin has provided this court with a copy of the certificate signed by Governor Baker which

states that Edward Markey is the state’s selection to occupy a seat in the U.S. Senate. Galvin

claims that this action, certification, is final, ‘set in stone’ as it were, and automatically deprives

this court of jurisdiction itself.

        Galvin, the Chief Election Officer for Massachusetts for 25 years now, fully knew that

was a false statement when he peddled it to this court. Galvin is aware, as are all persons

conversant with polling history for the U.S. Senate, including laypersons not in political office,

that certification by the Governor is easily reversed and has been done so on many occasions.

        Plaintiff reminds this court of the events surrounding the 1974 race for U.S. Senate

conducted in New Hampshire. Republican Louis Wyman ran against Democrat John Durkin for

the seat previously occupied by Norris Cotton, who chose to retire. Initially Wyman was certified

by the Governor as the next Senator. After a recount Wyman was decertified and the Governor

certified Durkin. After a second tabulation, Durkin was decertified and the Governor certified

Wyman. Wyman v. Durkin, 115 N.H. 1, 330 A.2d 778 (1975) Finally the U.S. Senate declared

the seat vacant and a fresh special election was held.

https://www.senate.gov/artandhistory/history/minute/Closest_election_in_Senate_history.htm

        The 1974 Senate race holds the record for the closest Senate race ever, dragged on for

eight full months, and involved not just one but two decertifications. It beggars belief that a

professional election official of 25 years standing did not remember this famous fact prior to

peddling his false claim to this court. And we are talking about events from 1974, not 1874, and

in next door New Hampshire, not in far off Idaho, at the time that a young Galvin already was

immersed in politics. In 1972, Galvin was an aide to the Governor’s Council himself and fully


                                                  18
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 19 of 21
                                                                                                   19



versed in the legal ins and outs of certification. And in 1975, right around the time of the famous

Wyman-Durkin controversy with its two certifications and two decertifications, he won his first

special election as Representative to the Massachusetts State House from Allston-Brighton. It

stretches credulity to claim that Galvin would have personally forgotten such a seminal event

from his early days in politics.

        In addition, when not just innocent errors in transparent paper ballot tabulation, as in the

1974 New Hampshire vote, but active intentional fraud has been shown via mathematical

analyses in a sworn affidavit, mere certification by the Governor means nothing per se. The

U.S. 1st Circuit Court of Appeals ruled in Griffin v. Burns, 570 F.2d 1065 (1st Cir. 1978) that a

fresh primary election was necessary to ensure the binding principle that the voters’ choice must

be respected and reflected in the choice of their representative. This stare decisis has been cited

by sister circuits.

        “Accordingly, where there is substantial wrongdoing in an election, the effects of which
        are not capable of quantification but which render the apparent result an unreliable
        indicium of the will of the electorate, courts have frequently declined to allow the
        apparent winner to exercise the delegated power.”
        Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994)

        Thus, as a matter of fact and law, mere certification by the Governor does not deprive this

court of jurisdiction or the power to order remedies. There is no bar whatsoever to decertification

of the 2020 U.S. Senate race in Massachusetts by this court. Federal courts have a “virtually

unflagging obligation” to rule on the merits of cases properly before them. Sprint

Communications, Inc. v. Jacobs, 571 U.S. ___ (2013) (unanimous), New Orleans Public

Service, Inc. v. Council of City of New Orleans, 491 US 350 (1989), England v. Medical

Examiners, 375 U.S. 411 (1964) Given the overwhelming and un-rebutted mathematical

evidence that the weight of votes cast for the Plaintiff has been debased by Galvin, that Galvin’s



                                                 19
        Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 20 of 21
                                                                                                    20



denial of equal protection was intentional, purposeful, systemic and state-wide and not an

“isolated error or negligence” in the slightest, and that Galvin willfully engaged in conscious

factual misrepresentations in order to cover up his intentional violation, decertification is this

court’s duty. Lemon v. Kurtzman, 411 U.S. 192 (1973)(In shaping equity decrees, the trial court

is vested with broad discretionary power), Bell v. Southwell, 376 F.2d 659 (5th Cir. 1967)(In this

vital area of vindication of precious constitutional rights [involving voting]...if affirmative relief

is essential, the court has the power and should employ it)


                                          CONCLUSION

       As detailed above, in order to comply with the Constitution, Supreme Court rulings and

1st Circuit precedent, the requested decertification must be ordered, accompanied by an order

requiring a public, court-supervised hand-count of the paper ballots cast in the September 2020

Republican primary election.

       Respectfully submitted under the pains and penalties of perjury,
                                                      /s/ Dr. Shiva Ayyadurai
                                                      _____________________
                                                      Dr. Shiva Ayyadurai
               December 25, 2020                      Plaintiff, pro se
                                                      701 Concord Avenue
                                                      Cambridge, MA 02138
                                                      Phone: 617-631-6874
                                                      Email: vashiva@vashiva.com




                                                 20
       Case 1:20-cv-12080-MLW Document 24 Filed 12/25/20 Page 21 of 21
                                                                                                 21



                                 CERTIFICATE OF SERVICE

       Plaintiff certifies that he served this motion upon Defendant Galvin via counsel Adam
Hornstine via ECF, and will serve upon Defendant Baker via the Sheriff.

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
              Date: December 25, 2020               Dr. Shiva Ayyadurai
                                                    701 Concord Avenue
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com




                       CERTIFICATE OF CONFERRAL PER L.R. 7.1

       Plaintiff certifies that he conferred with counsel Adam Hornstine regarding this motion
for decertification and was informed that Defendant Galvin opposes a court-supervised hand
count of paper ballots..

       Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
              Date: December 25, 2020               Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    701 Concord Avenue
                                                    Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com




                                               21
